UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

JAMES s. PARs,
Plaintiff,

V. Case No. l:16-cv-02491 (TNM)

CENTRAL INTELLIGENCE AGENCY, et al.,

 

Defendants.

 

MEMORANDUM OPINION

Plaintiff J ames Pars,l an employee of defendant Central Intelligence Agency (“CIA” or n
the “Agency”), seeks a declaratory judgment and order requiring the Agency to complete its l
investigation into his reprisal complaint, Which has been pending for nearly three years. Compl.
1[1] 3, 42, 56. He alleges that Presidential Policy Directive 19 (“PPD-l9” or the “Directive”),
issued by President Obarna in October 2012, requires that the CIA Inspector General {“IG”)
conduct an investigation into his complaint, and that the office’s failure to do so can be rectified
through the Administrative Procedure Act (“APA”). Id. fm 37, 51-56. The Agency has moved to
dismiss the complaint for failure to state a claim upon Which relief can be granted. D_ef.’s Mot.
to Dismiss, ECF No. 12. Upon consideration of the pleadings, relevant law, and relatediegal
memoranda in opposition and in support,2 I find that the complaint fails to allege that a private

right of action is established, either by statute or the Directive, to sustain j udiciai review of the

 

_ l For national security purposes, the Plaintiff is proceeding under an alias. Mem. and Order,
Dec. 20, 2016, ECF No. 2.

2 Subject matter jurisdiction is proper under 28 U.S.C. § 1331, and the Defendant has not
' challenged litigating in this District. See Def.’s.Mot. to Dismiss; see also 28 _U.S.C. § 1391.

 

 

 

'merits of this action. Accordingly, the Defendant’s motion Will be granted, and the complaint

will be dismissed Withcut prejudice
I. Background

Mr. Pars is a lé-year veteran of the ClA. Compl. il 3. in December 2014, he began an
one-year assignment as the Deputy Chief of Base, a management position, at a base located in a
conflict Zone. Id. jill 6, 8. In this position, he allegedly observed certain “unusual and
inappropriate” behaviors of the Chief of Base (“COB”) which he feared “negatively impacted the
Base’s ability to meet its mission of assisting Intelligence Comrnunity (lC) and US military
partners, and endangered the lives of personnel.” Id. 1[1[ 8-9. For example, the COB allegedly
often spent time cooking, baking, socializing, entertaining, exercising, and shopping, and insisted
on traveling in areas of indirect fire attack to perform certain of these activities, putting herself
and other military personnel in danger. Ia’. 1[1[ 10-12. In one instance, the COB and her
personnel allegedly traveled through an area that was hit by a rocket ten minutes later. Id. il 12.
In another instance, the COB allegedly missed a meeting With a senior U.S. military official in
order to cook. Ia'. il 25. The COB also allegedly told Mr. Pars that she was “horribly depressed” `
and missed her family. [d. 1[ 10.» According to Mr. Pars, she selected certain individuals to
become her “adopted sons,” and gave preferential treatment to those individuals, entertaining
them and permitting them to shirk their work responsibilitiesl Id. 111[ 13-18.

In or around January 2015, upon advice from the base’s Psychological Officer, Mr. Pars
disclosed his concerns to the “Chief,” the next person in the chain of command Id. 1[1[ 21 -22.
The Chief allegedly relayed Mr. Pars’ disclosure to the COB, th allegedly retaliated against
Mr. Pars by excluding him from key 'meetings, micromanaging his work, and exhibiting

“belligerent and threatening behavior” towards him. Id. 1[1[ 23, 27. ln March 2015, While on

 

previously scheduled leave for rest and recuperation, Mr. Pars was told thathe would not be
returning to the base. Id. 11 32. He alleges that the COB sent a “short of tour cable” stating that
she had lost confidence in Mr. Pars’ leadership Id. 1[ 33. Mr. Pars alleges that the sole reason he
was “sent home short of tour was because he complained about the COB’s behavior and
mismanagement of personnel and resources,” and that this very negative career event that has
severely impacted his career at the ClA. Ia'. 1[1] 34, 36.

In April 2015, Mr. Pars submitted a complaint to the ClA lG, alleging improper
retaliation due to his protected disclosures about the COB. Id. 11 42. Between April and
December 2015, Mr. Pars met twice with the ClA lG’s office about his complaint, and submitted
evidentiary and witness information to the IG. Id. 1111 43-45. Since then, however, Mr. Pars
alleges that the lG has not taken any action on his complaint,r including interviewing main
witnesses and issuing a final written disposition Id. 111[ 46-48. Mr. Pars challenges this inaction
as a violation of PPD-19 and seeks that l order the Agency to conclude its investigation and issue

a written disposition Id. ‘[[ 56.
II. Legal Standard

A party may move to dismiss a complaint on the ground that it “fail[s] to state a claim
upon Which relief can be granted.” Fed. R. Civ. P. l2(b)(6). A complaint must contain sufficient
factual allegations that, if true, “state a claim to relief that is plausible on its face.” Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 570 (2007). ln evaluating a motion to dismiss pursuant to Rule
12(b)(6), the Court must construe the complaint in the light most favorable to the plaintiff _and
accept as true all reasonable factual inferences drawn from well-pled factual allegations See 1a
re United Mz`ne Workers ofAm. Emp. Benejit Pl_ans Litig., 854 F. Supp. 914, 915 (D.D.C. 1994).

ln addition, “[i]n determining whether a complaint fails to state a claim, lthe court] may consider

 

only the facts alleged in the complaint, any documents either attached to or incorporated in the
complaint and matters of which [the court] may take judicial notice.” Hurd v. Dism'ct of
Columbia Gov’t, 864 F.3d 671, 678 (D.C. Cir. 2017) (quoting EEOC v. St. Frcmcis Xavier

Pamchial Sch.-, 117 F.3d 621, 624 (D.c. cii~l 1997)).

Ill. Analysis

Presidential Policy Directive 19, signed on October 10, 2012 by President Obama, seeks
to “ensure[] that employees [] serving in the intelligence Community . . . can effectively report
waste, fraud, and abuse while protecting classified national security information” and “prohibits
retaliation against employees for reporting waste, fraud, and abuse” Def.’s Mot. to Dismiss Ex.
l (“PPD-l\9”) at 1, 8. ln the Directive, President Obama ordered that intelligence agencies such
as the ClA establish a process for employees to seek review of any personnel action allegedly

made as a reprisal for a protected disclosure Ia'. at 2, 6. The Directive requires the agency’s
Inspector General to investigate and determine whether a personnel action complained of
violated the Directive and, if so, to recommend appropriate corrective action including but not
limited to reinstatement, reassignment, and the award of back pay, related benefits, expenses,
and/or costs. Id. at 2. Employees who have exhausted this process can seek further external
review by a three-member lnspector General panel. Iri. at 4. Mr. Pars alleges that the CIA IG’s
failure to investigate and issue a final written disposition regarding his complaint constitutes
“agency action unlawfully withheld or unreasonably delayed,” and that this inaction prevents

him from being able to seek external review. Compl. 1[1] 51-56', see also 5 U.S.C. § 706(1). 3

 

3 While Mr. Pars~’ complaint alleges that the Agency failed to act pursuant to both PPD-19 and
the IC IG Extemal Review Procedures, he seeks relief only as related to the ClA IG’s alleged
failure to investigate his complaint See Compl. 1]1[ 52-56. To the extent that Mr. Pars’ claim
alleges a violation of the IC IG External Review Procedures, this must be dismissed for failure to

 

Although the APA requires courts to compel agencies to act where the action is
“unlawfully withheld or unreasonably delayed,” the complaint does not adequately establish that
the ClA’s investigation into the Plaintiff’s reprisal complaint was legally required, nor does it
allege that a private right of action exists to permit judicial review. As an initial matter, “the
only agency action that can be compelled under the APA is action legally required,” Norton v.
Southern Utah Wila’erness Allz'ance, 542 U.S. 55, 63 (2004), and “private rights of action to
enforce federal law must be created by Congress.” Alexander v. Sandoval, 532 U.S. 275, 286
(2001). Furthermore, as it pertains to executive orders, those “executive orders Without specific
foundation in congressional action are not judicially enforceable in private civil suits.” fn re
Surface Mintng R'egulatfon Litig., 627 F.2d 1346, 1357 (D.C. Cir. 1980).4

The complaint does not sufficiently allege that the CIA IG’s action is legally required
such that it can be compelled by the judiciary. Significantly, the complaint fails to identify any
statute that makes PPD-19 have the force and effect of law~in other words, that the President
issued PPD,-l9 pursuant to an authorization by Congress. Furthermore, the Plaintiff admits that
“PPD_-19 does not provide whistleblowers with a private right of action to enforce their rights.”
Pl.’s Opp. to Def.’s Mot. to Dismiss 2. These shortcomings require that the complaint be

dismissed for failure to state a claim.

 

state a claim. As Mr. Pars recognizes, the CIA IG has not yet issued a final written disposition
on his complaint, and therefore, he has not met the exhaustion requirement for external review.
See Compl. 1[ 55; PPD-l9 at 4. '

4 Though the order in this case is a Presidential Policy Directive, and not an Executive Order,
l\/Ir. Pars alleges, and the Defendant does not contest, that it is the substance of the document that
is controlling See Legal Effectiveness of a Presidential Directive, as Compared to an Executive
Order, 24 Op. O.L.C. 29 (2000), ECF No. 14-1; Mem. of P. & A. in Reply to Pl.’s Opp. to Def.’s
Mot. to Dismiss 3. -

 

Although the Plaintiff argues that PPD-19 was later entirely codified in the Section 601
of the lntelligence Authorization Act for FY 20l4, the statute does not authorize a private right
of action by which l can adjudicate Mr. Pars’ claim_. See id.; 50 U.S.C. §§ 3234(b)-(c). The
statute only codifies the prohibition on reprisals for disclosing information regarding
mismanagement and abuses of authority to, inter alia, the inspector general for the employee’s
agency, and requires that the “President shall provide for the enforcement of this section.” 50
U.S.C. §§ 3234(b)-(c). The statute is silent as to how the President should enforce the
prohibition, and says nothing to permit or otherwise provide for judicial review. See z'd. Even
assuming that PPD-19, which pre-dated Section 601, is a directive detailing the President’s
enforcement of Section 601, the Plaintiffs own admission that PPD-l9 does not create a private
right of action precludes judicial review of his claim. See Meyer v. Bush, 981 F.2d 1288, 1296
n.8 (“An Executive Order . . . which does not create any private rights-is not, for instance,
subject to judicial review.”).

The l)laintiff’s fatal admission that PPD-19 does not create a private right of action
echoes PPD-19 itself, which includes a clear disclaimer: “This directive is not intended to, and
does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by
any party against the United States,its departments, agencies, or entities, its officers, employees,
or agents, or any other person.” Similar language has been found to not create any private right
of action. For example, in Meyer v. Bush, the D.C. Circuit described an Executive Order issued
by President Reagan statingthat it was “not intended to create any right or benefit, substantive or
procedural, enforceable at law by a party against the United States” as one that “created no
private'rights.” 981 F.2d at l290, 1296 n.8. Thus, a private right of action is neither created

through the Directive nor Section 601, and Mr. Pars’ claim, no matter how meritorious, cannot

 

proceed under the circumstances as alleged. “Without [a private remedy derived from
Congressional authority], a cause of action does not exist and courts may not create one, no
matter how desirable that might be as a policy matter, or how compatible with the statute.”

Sandoval, 532 U.S. 275, at 286-87.
IV. ` Conclusion

For the foregoing reasons, the Defendant’s Motion to Dismiss will be granted A

separate order will issue

 

Dated; Februar_y 2a 2018 TREvoRN MCFADDEN 7
' United States District Judge